Citation Nr: 0310454	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-01 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

REMAND

The veteran served on active duty from June 1979 to March 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2001 RO decision which in pertinent part denied 
service connection for a psychiatric disorder including 
depression.

In September 2002 the Board undertook additional development 
of the evidence on the issue on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  However, that 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).   In view of this decision, although 
the development has been completed, the case must be remanded 
for the following: 

After assuring compliance with the notice 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), and after 
performing any other development it deems 
warranted, the RO should readjudicate the 
claim for service connection for a 
psychiatric disorder in light of the 
evidence received since the December 2001 
statement of the case.  If the claim 
remains denied, the RO should furnish a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board. 
                      


	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




